UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER0-53497 (Exact name of registrant as specified in its charter) Delaware 80-0138937 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8131 W. Grandridge Blvd.Suite 101, Kennewick WA99336 (Address of principal executive offices, Zip Code) (509) 736-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o Nox The number of shares of registrant’s common stock outstanding, as of Aug 16, 2010 was 56,356,559. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Statements of Operations for the Three Months and the Six Months ended June 30, 2010 (unaudited) and the Three Months and the Six Months ended June 30, 2009 (unaudited) 4 Statements of Changes in Shareholders’ Equity (Deficit) for the period ended June 30, 2010 (unaudited) 5 Statements of Cash Flows for the six months ended June 30, 2010 (unaudited) and the six months ended June 30, 2009 (unaudited) 6 Notes to Consolidated Financial Statement (unaudited) 7-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4T. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 26 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Advanced Medical Isotope Corporation Balance Sheets June 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses - - Prepaid expenses paid with stock, current portion Inventory Total current assets Fixed assets, net of accumulated depreciation Other assets: License fees, net of amortization Patents Prepaid expenses paid with stock, long-term portion Deposits Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued interest payable Payroll liabilities payable Loans from shareholder Convertible notes payable Current portion of capital lease obligations Total current liabilities Long term liabilities: Capital lease obligations, net of current portion - - Total liabilities Shareholders’ Equity (Deficit): Common stock, $.001 par value; 100,000,000 shares authorized; 53,816,559 and 52,128,817 shares issued and outstanding, respectively Paid in capital Accumulated deficit ) ) Total shareholders’ equity (deficit) ) ) Total liabilities and shareholders’ equity (deficit) $ $ The accompanying notes are an integral part of these financial statements 3 Advanced Medical Isotope Corporation Statements of Operations (unaudited) Six months ended Three months ended Revenues $ Cost of Goods Sold 14,476 29,263 29,938 51,099 123,717 49,904 172,725 89,043 Operating expenses Sales and marketing expenses Depreciation and amortization Professional fees Stock options granted Payroll expenses General and administrative expenses Total operating expenses Operating loss ) Non-operating income (expense) Interest expense ) Net gain (loss) on settlement of debt - - ) Non-operating income (expense), net ) Loss before Income Taxes ) Income Tax Provision - Net Loss $ ) $ ) $ ) $ ) Loss per common share $ $ ) $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. 4 Advanced Medical Isotope Corporation Statement of Changes in Shareholders’ Equity (Deficit) (unaudited) Common Stock Paid in Accumulated Shares Amount Capital Deficit Total Balances at December 31, 2009 (audited) $ $ $ ) $ ) Common stock issued for: Cash 91 - Stock options exercised - Services, including prepaid services of $62,500 - Loan fees on convertible debt - Intrinsic value of convertible debt issued - - - Conversion of convertible debt - Vesting of stock options - - - Net loss - - - ) ) Balances at June 30, 2010 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 5 Advanced Medical Isotope Corporation Statements of Cash Flow (unaudited) Six months ended Six months ended June 30, 2010 June 30, 2009 CASH FLOW FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation of fixed assets Amortization of licenses and intangible assets Amortization of convertible debt discount Amortization of prepaid expenses paid with stock Common stock issued for services - Stock options issued for services Loss on settlement of debt - Changes in operating assets and liabilities: Accounts receivable Inventory Prepaid expenses - Deposits ) Accounts payable Payroll liabilities ) Stock based consulting fees payable ) Accrued interest Net cash used by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash used to purchase equipment ) - Cash used to acquire patents ) ) Cash used to acquire license fees ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on Washington Trust debt ) ) Principal payments on capital lease ) ) Proceeds from convertible note Proceeds from officers related party debt - Payments on officers related party debt - ) Proceeds from cash sales of common shares Proceeds from exercise of options and warrants - Net cash provided by financing activities Net increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes - $ - The accompanying notes are an integral part of these financial statements. 6 Advanced Medical Isotope Corporation Notes to Consolidated Financial Statements For the six months ended June 30, 2010 (unaudited) and the year ended December 31, 2009 NOTE 1: BASIS OF PRESENTATION Nature of Organization The accompanying condensed consolidated financial statements of the Company have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and disclosures required by accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations.These condensed consolidated financial statements reflect all adjustments that, in the opinion of management, are necessary to present fairly the results of operations of the Company for the period presented. The results of operations for the six months ended June 30, 2010, are not necessarily indicative of the results that may be expected for any future period or the fiscal year ending December 31, 2010. NOTE 2: GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company has suffered recurring losses and used significant cash in support of its operating activities and the Company’s cash position is not sufficient to support the Company’s operations. Historically, we have relied upon outside investor funds to maintain our operations and develop our business. We anticipate we will continue to require funding from investors for working capital as well as business expansion during this fiscal year and we can provide no assurance that additional investor funds will be available on terms acceptable to us.These factors raise substantial doubt about the ability of the Company to continue as a going concern. In addition, our ability to continue as a going concern must be considered in light of the problems, expenses and complications frequently encountered by entrance into established markets and the competitive environment in which we operate. We anticipate a requirement of $1 million in funds over the next twelve months to maintain current operation activities. In addition we anticipate a requirement of approximately $15 million in funds over the next twelve months due to the anticipation of adding additional staff in the future assuming we are successful in selling our medical isotopes and/or the start of development by us on future manufacturing sites or other projects. Currently we have $51,337 cash on hand which means there will be an anticipated shortfall of nearly the full $15 million requirement in additional funds over the next twelve months. There are currently commitments to vendors for products and services purchased, plus, the employment agreements of the CFO and other employees of the company and our current lease commitments that will necessitate liquidation of the Company if we are unable to raise additional capital. The current level of cash is not enough to cover the fixed and variable obligations of the Company. Assuming we are successful in our development efforts of our patented technologies, we believe that we will be able to raise additional funds through the sale of our stock to either current or new shareholders. There is no guarantee that we will be able to raise additional funds or to do so at an advantageous price. The financial statements do not include any adjustments relating to the recoverability and classification of liabilities that might be necessary should the Company be unable to continue as a going concern.The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability.The Company plans to seek additional funding to maintain its operations through debt and equity financing and to improve operating performance through a focus on strategic products and increased efficiencies in business processes and improvements to the cost structure.There is no assurance that the Company will be successful in its efforts to raise additional working capital or achieve profitable operations.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 3: FIXED ASSETS Fixed assets consist of the following at June 30, 2010 and December 31, 2009: June 30, 2010 December 31, 2009 Production equipment $ $ Production equipment, not in use Building Leasehold improvements Office equipment Less accumulated depreciation ) ) $ $ Accumulated depreciation related to fixed assets is as follows: June 30, 2010 December 31, 2009 Production equipment $ $ Production equipment, not in use - - Building Leasehold improvements Office equipment $ $ Depreciation expense for the above fixed assets for the six months ended June 30, 2010 and 2009, respectively, was $269,256 and $268,836. 7 Advanced Medical Isotope Corporation Notes to Consolidated Financial Statements For the six months ended June 30, 2010 (unaudited) and the year ended December 31, 2009 NOTE 4: INTANGIBLE ASSETS Intangible assets consist of the following at June 30, 2010 and December 31, 2009: June 30, 2010 December 31, 2009 License Fee $ $ Patents Less accumulated amortization ) ) Intangible assets net of accumulated amortization $ $ Amortization expense for the above intangible assets for the six months ended June 30, 2010 and 2009, respectively, was $2,361 and $12,500. NOTE 5: RELATED PARTY TRANSACTIONS Indebtedness from Related Parties The Company had a $200,000 revolving line of credit with Washington Trust Bank that was to expire in September 2009. The Company had $199,908 in borrowings under the line of credit as of October 28, 2008 at which time it was paid off and replaced with a loan from two of the major shareholders. The loan calls for $4,066 monthly payments, including 8% interest, beginning November 30, 2008, with a balloon payment for the balance at October 31, 2009 at which time the loan was extended for one year with a balloon payment for the balance due at October 31, 2010. There is no security held as collateral for this loan. As of June 30, 2010, the balance was $145,256 and all payments were current on this shareholder loan. On April 27, 2010 the Company issued 20,200 shares of its common stock and a convertible promissory note in the amount of $50,500 with interest payable at 10% per annum in 2010. The Note matures in April of 2011. The entire outstanding principal balance and any outstanding fees or interest is due and payable in full on the Maturity Date. At the option of the holder, the note and interest is convertible into the Company’s common stock at $0.40 per share. The value of the $50,500 debt plus the $0.40 fair market value of the 20,200 shares at the date of the agreement was prorated to arrive at the allocation of the original $50,500 debt and the value of the 20,200 shares and the beneficial conversion feature. The computation resulted in an allocation of $36,568 toward the debt and $6,966 to the shares and $6,966 to the beneficial conversion feature. The $6,966 value of the shares and the $6,966 value of the beneficial conversion feature are then amortized to interest over the twelve month life of the debt. Interest expense of $3,950 has been recognized in the accompanying financial statements for the six months ending June 30, 2010. On May 19, 2010 the Company issued 22,880 shares of its common stock and a convertible promissory note in the amount of $57,200 with interest payable at 10% per annum in 2010. The Note matures in May of 2011. The entire outstanding principal balance and any outstanding fees or interest is due and payable in full on the Maturity Date. At the option of the holder, the note and interest is convertible into the Company’s common stock at $0.30 per share. The value of the $57,200 debt plus the $0.30 fair market value of the 22,880 shares at the date of the agreement was prorated to arrive at the allocation of the original $57,200 debt and the value of the 22,880 shares and the beneficial conversion feature. The computation resulted in an allocation of $44,942 toward the debt and $6,129 to the shares and $6,129 to the beneficial conversion feature. The $6,129 value of the shares and the $6,129 value of the beneficial conversion feature are then amortized to interest over the twelve month life of the debt. Interest expense of $2,247 has been recognized in the accompanying financial statements for the six months ending June 30, 2010. On June 21, 2010 the Company issued 40,000 shares of its common stock and a convertible promissory note in the amount of $100,000 with interest payable at 10% per annum in 2010. The Note matures in June of 2011. The entire outstanding principal balance and any outstanding fees or interest is due and payable in full on the Maturity Date. At the option of the holder, the note and interest is convertible into the Company’s common stock at $0.18 per share. The value of the $100,000 debt plus the $0.18 fair market value of the 40,000 shares at the date of the agreement was prorated to arrive at the allocation of the original $100,000 debt and the value of the 40,000 shares and the beneficial conversion feature. The computation resulted in an allocation of $86,568 toward the debt and $6,716 to the shares and $6,716 to the beneficial conversion feature. The $6,716 value of the shares and the $6,716 value of the beneficial conversion feature are then amortized to interest over the twelve month life of the debt. Interest expense of $900 has been recognized in the accompanying financial statements for the six months ending June 30, 2010. 8 Advanced Medical Isotope Corporation Notes to Consolidated Financial Statements For the six months ended June 30, 2010 (unaudited) and the year ended December 31, 2009 NOTE 5: RELATED PARTY TRANSACTIONS - continued Rent Expenses On August 1, 2007 the Company began renting office and warehouse space, known as the Production Facility located in Kennewick, Washington from a shareholder holding less that 5% of the total shares outstanding. The lease agreement calls for monthly rental payments starting at $3,500, increasing every August 1st until they become $4,762 as of August 1, 2011. During the six months ended June 30, 2010 and 2009, respectively, the Company incurred rent expenses for this facility totaling $24,494 and $22,680, respectively. In addition, the lease agreement called for the issuance of $187,500 in common stock valued at $.40 per share for a total of 416,667 shares. The company recognized the issuance of all 416,667 shares in 2007 and will amortize the $187,500 value of that stock over the sixty month term of the lease. For the six months ended June 30, 2010 and 2010, respectively, the Company amortized $18,750 and $18,750 of this stock issuance and recognized it as rent expense. Additionally, in June 2008, the Company entered into two twelve month leases for its corporate offices with three four month options to renew, but in no event will the lease extend beyond December 31, 2010. The lease agreement calls for monthly rental payments of $2,733 and $2,328 per month. During the six months ended June 30, 2010 and 2009, respectively, the Company incurred rent expenses for this facility totaling $16,400 and $30,368, respectively. Effective November 1, 2009 the Company terminated the portion of the lease consisting of the $2,328 rental payment per month. Future minimum rental payments required under the Company’s current rental agreements in excess of one year as of June 30, 2010, are as follows: Production Corporate Facility Offices Total Twelve months ended June 30, 2011 $ $ $ Twelve months ended June 30, 2012 - Twelve months ended June 30, 2013 - Total $ $ $ Rental expense for the six months ended June 30, 2010 and 2009 consisted of the following: Six months ended Six months ended June30, 2010 June30, 2009 Office and warehouse lease effective August 1, 2007 Monthly rental payments $ $ Rental expense in the form of stock issuance Corporate office Cyclotron storage Total Rental Expense $ $ NOTE 6: PREPAID EXPENSES PAID WITH STOCK The Company has issued stock to companies for various service agreements extending beyond June 30, 2010; however all of which are expected to expire sometime within the next twelve months. Additionally, the Company issued stock for prepaid rent which will expire annually through July 2012 at the rate of $37,500 per year. Prepaid Expenses are expected to mature as follows: For the twelve month period ending June 30,2011 $ For the twelve month period ending June 30, 2012 For the twelve month period ending June 30, 2013 $ 9 Advanced Medical Isotope Corporation Notes to Consolidated Financial Statements For the six months ended June 30, 2010 (unaudited) and the year ended December 31, 2009 NOTE 7: STOCKHOLDERS’ EQUITY Common Stock Sale The Company issued 90,912 shares of common stock for cash during the six months ended June 30, 2010. The price per share ranged from $0.48 to $0.58 per share. The Company also granted 90,912 warrants in conjunction with these stock for cash issuances, with an exercise price per share ranging from $0.72 to $0.87 and an exercise period of one year. The Company issued 250,000 shares of common stock for cash during the six months ended June 30, 2010 for options exercised at $0.29 per share. Common Stock Issued for Services and Other In 2010, the Company issued 950,000 shares of common stock with a total fair market value of $412,500. The fair market value of the shares issued ranged from $0.15 to $0.50. The shares were issued for $412,500 in services. Common Stock Issued for Convertible Debt The Company issued 40,000 shares of its common stock and a convertible promissory note in the amount of $100,000 with interest payable at 10% per annum in 2010. The Note matures in January of 2011. The entire outstanding principal balance and any outstanding fees or interest is due and payable in full on the Maturity Date. At the option of the holder, the note and interest is convertible into the Company’s common stock at $0.50 per share. The value of the $100,000 debt plus the $0.45 fair market value of the 40,000 shares at the date of the agreement was prorated to arrive at the allocation of the original $100,000 debt and the value of the 40,000 shares and the beneficial conversion feature. The computation resulted in an allocation of $79,492 toward the debt and $15,254 to the shares and $5,254 to the beneficial conversion feature. The $15,254 value of the shares and the $5,254 value of the beneficial conversion feature are then amortized to interest over the twelve month life of the debt. Interest expense of $13,377 has been recognized in the accompanying financial statements for the three months ending June 30, 2010. The Company issued 40,000 shares of its common stock and a convertible promissory note in the amount of $100,000 with interest payable at 10% per annum in 2010. The Note matures in February of 2011. The entire outstanding principal balance and any outstanding fees or interest is due and payable in full on the Maturity Date. At the option of the holder, the note and interest is convertible into the Company’s common stock at $0.50 per share. The value of the $100,000 debt plus the $0.49 fair market value of the 40,000 shares at the date of the agreement was prorated to arrive at the allocation of the original $100,000 debt and the value of the 40,000 shares and the beneficial conversion feature. The computation resulted in an allocation of $69,224 toward the debt and $16,388 to the shares and $14,388 to the beneficial conversion feature. The $16,388 value of the shares and the $14,388 value of the beneficial conversion feature are then amortized to interest over the twelve month life of the debt. Interest expense of $15,294 has been recognized in the accompanying financial statements for the six months ending June 30, 2010. The Company issued 90,000 shares of its common stock and a convertible promissory note in the amount of $225,000 with interest payable at 10% per annum in 2010. The Note matures in March of 2011. The entire outstanding principal balance and any outstanding fees or interest is due and payable in full on the Maturity Date. At the option of the holder, the note and interest is convertible into the Company’s common stock at $0.40 per share. The value of the $225,000 debt plus the $0.40 fair market value of the 90,000 shares at the date of the agreement was prorated to arrive at the allocation of the original $225,000 debt and the value of the 90,000 shares and the beneficial conversion feature. The computation resulted in an allocation of $162,932 toward the debt and $31,034 to the shares and $31,034 to the beneficial conversion feature. The $31,034 value of the shares and the $31,034 value of the beneficial conversion feature are then amortized to interest over the twelve month life of the debt. Interest expense of $24,662 has been recognized in the accompanying financial statements for the six months ending June 30, 2010. The Company issued 20,200 shares of its common stock and a convertible promissory note in the amount of $50,500 with interest payable at 10% per annum in 2010. The Note matures in April of 2011. The entire outstanding principal balance and any outstanding fees or interest is due and payable in full on the Maturity Date. At the option of the holder, the note and interest is convertible into the Company’s common stock at $0.40 per share. The value of the $50,500 debt plus the $0.40 fair market value of the 20,200 shares at the date of the agreement was prorated to arrive at the allocation of the original $50,500 debt and the value of the 20,200 shares and the beneficial conversion feature. The computation resulted in an allocation of $36,568 toward the debt and $6,966 to the shares and $6,966 to the beneficial conversion feature. The $6,966 value of the shares and the $6,966 value of the beneficial conversion feature are then amortized to interest over the twelve month life of the debt. Interest expense of $3,950 has been recognized in the accompanying financial statements for the six months ending June 30, 2010. The Company issued 22,880 shares of its common stock and a convertible promissory note in the amount of $57,200 with interest payable at 10% per annum in 2010. The Note matures in May of 2011. The entire outstanding principal balance and any outstanding fees or interest is due and payable in full on the Maturity Date. At the option of the holder, the note and interest is convertible into the Company’s common stock at $0.30 per share. The value of the $57,200 debt plus the $0.30 fair market value of the 22,880 shares at the date of the agreement was prorated to arrive at the allocation of the original $57,200 debt and the value of the 22,880 shares and the beneficial conversion feature. The computation resulted in an allocation of $44,942 toward the debt and $6,129 to the shares and $6,129 to the beneficial conversion feature. The $6,129 value of the shares and the $6,129 value of the beneficial conversion feature are then amortized to interest over the twelve month life of the debt. Interest expense of $2,247 has been recognized in the accompanying financial statements for the six months ending June 30, 2010. 10 Advanced Medical Isotope Corporation Notes to Consolidated Financial Statements For the six months ended June 30, 2010 (unaudited) and the year ended December 31, 2009 NOTE 7: STOCKHOLDERS’ EQUITY – continued The Company issued 40,000 shares of its common stock and a convertible promissory note in the amount of $100,000 with interest payable at 10% per annum in 2010. The Note matures in June of 2011. The entire outstanding principal balance and any outstanding fees or interest is due and payable in full on the Maturity Date. At the option of the holder, the note and interest is convertible into the Company’s common stock at $0.18 per share. The value of the $100,000 debt plus the $0.18 fair market value of the 40,000 shares at the date of the agreement was prorated to arrive at the allocation of the original $100,000 debt and the value of the 40,000 shares and the beneficial conversion feature. The computation resulted in an allocation of $86,568 toward the debt and $6,716 to the shares and $6,716 to the beneficial conversion feature. The $6,716 value of the shares and the $6,716 value of the beneficial conversion feature are then amortized to interest over the twelve month life of the debt. Interest expense of $900 has been recognized in the accompanying financial statements for the six months ending June 30, 2010. NOTE 8: SUPPLEMENTAL CASH FLOW INFORMATION During the six months ended June 30, 2009, the Company had the following non-cash investing and financing activities: · Decreased Trade Accounts Payable by $114,500 and increased Paid In Capital by $115,093 and increased Common Stock by $373 and decreased Loss on Settlement of Debt by $966. · Decreased Accrued Interest Payable by $171,628 and decreased Preferred Stock Redeemable by $3,182,405 and decreased Preferred Stock by $95 and increased Paid In Capital by $3,800,095 and increased Common Stock by $10,857 and increased Loss on Settlement of Debt by $456,824. During the six months ended June 30, 2010, the Company had the following non-cash investing and financing activities: · Decreased Convertible Debt by $50,000 and decreased Accrued Interest Payable by $7,499 and increased Common Stock by $144 and increase Paid In Capital by $57,355. · Decreased Convertible Debt by $152,974 and increased Common Stock by $253 and increased Paid In Capital by $152,721. NOTE 9: SUBSEQUENT EVENTS In July 2010 the Company issued 2,500,000 shares to a consultant for services valued at $0.17 per share or $425,000. In July 2010 the Company received $100,000 in exchange for a convertible 10%, one year note. The note plus interest is convertible at the option of the note holder into common stock share at $0.13 per share. In addition the Company issued the note holder 40,000 shares of its common stock as a loan origination fee. In July 2010 the Company issued a 8% Convertible Promissory Note in the amount of $60,000 to an unrelated company. The note calls for a $3,000 loan fee to be paid from the proceeds. The note is not convertible by the holder for the first 90 days, in which time the Company can repay the note at the rate of the 8% accrued interest plus 50% additional of both the original $60,000 and the accrued interest. 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Except for statements of historical fact, certain information described in this document contains “forward-looking statements” that involve substantial risks and uncertainties. You can identify these statements by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “should,” “will,” “would” or similar words. The statements that contain these or similar words should be read carefully because these statements discuss our future expectations, contain projections of our future results of operations or of our financial position, or state other “forward-looking” information. Advanced Medical Isotope Corporation believes that it is important to communicate our future expectations to our investors. However, there may be events in the future that we are not able accurately to predict or control. Further, we urge you to be cautious of the forward-looking statements which are contained in this Form 10-K because they involve risks, uncertainties and other factors affecting our operations, market growth, service, products and licenses. The factors listed below in the section captioned “Risk Factors” within Item1A, “Description of Business,” as well as other cautionary language in this Form 10-K, describe such risks, uncertainties and events that may cause our actual results and achievements, whether expressed or implied, to differ materially from the expectations we describe in our forward-looking statements. The occurrence of any of the events described as risk factors could have a material adverse effect on our business, results of operations and financial position. Organizational History Advanced Medical Isotope Corporation (the “Company”) was incorporated under the laws of Delaware on December 23, 1994 as Savage Mountain Sports Corporation (“SMSC”) for the purpose of acquiring or investing in businesses which were developing and marketing active sports products, equipment, and apparel. In April 2000, Earth Sports Products, Inc (“ESP”), a corporation registered in Washington, merged with SMSC. In April 2000, HHH Entertainment, Inc (“HHH”), a Nevada corporation, merged with SMSC. As of the date of merger, HHH was the only stockholder of SMSC. The Company has had limited activity since inception and was considered dormant from the period May 1, 2000 through December 31, 2005. On September 6, 2006, the Company changed its name to Advanced Medical Isotope Corporation. The Companybegan planned principal operations in August 2007, but has not generated significant revenue. The Company plans to wholesale medical isotopes as well as to develop, produce and market medical isotopes. On September 27, 2006, the Company acquiredthe assets of Neu-Hope Technologies, Inc (“NHTI”), a Florida corporation and a subsidiary of UTEK Corporation (“UTEK”), a Delaware Corporation, and $310,000 from UTEK for 100,000 shares of Series A Preferred Stock.95,000 shares of Series Preferred Stock were issued to UTEK and 5,000 shares were issued to Aware Capital Corporation.At any time after September 27, 2007, UTEK’s 100,000 Series A Preferred Stock shares can be converted to our Common Stock in the amount of $3,350,000. The number of Common Stock shares shall be calculated based on the previous 10-day average closing price on the day of conversion. As of the end of trading on December 31, 2008, the 10-day average closing price was $0.422. In December 2007, 5,000 shares of the Company’s Series A preferred stock were converted to 299,642 shares of common stock at $.559 per share by Aware Capital Corporation.UTEK can then receive 7,541,469 shares of our Common Stock for its 95,000 shares of Series A Preferred Stock. In March 2009 one of the members of the Board of Directors converted 95,000 shares of the Company’s Series A Preferred Stock into 10,857,142 shares of the Company’s common stock. The board member acquired the Company’s Series A Preferred Stock from UTEK in February 2009. The Series A Preferred Stock conversion was based on the Company’s common stock’s average closing price for the ten trading days before the date of conversion. The Company conducted the acquisition in order to obtain cash and NHTI’s technology.UTEK provides its clients with externally developed technologies from universities, university incubators, federal labs, medical centers, and corporate research laboratories worldwide. To effectuate a technology transfer, such as our purchase of NHTI, UTEK creates a newly formed company to acquire a new technology from a university, medical center, corporation or federal research laboratory and then sell this newly formed company to a client, such as Advanced Medical Isotope Corporation for securities or cash. 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Organizational History- continued The assets acquired by the Company were recorded at the value which the preferred stock could have been converted into common stock, $3,350,000, as follows: As of September 27, 2006 Cash $ License fee Net assets acquired $ The Company did not have any relationship with UTEK before the acquisition of Neu Hope Technologies.UTEK is a public corporation.It is our understanding that Dr. Clifford M. Gross, PhD, Chairman and Chief Executive Officer, Ms. Carole R. Wright, Chief Financial Officer and Mr. Douglas Schaedler, Chief Operating Officer, make the investment decisions on behalf of UTEK. UTEK, a publicly-held corporation, also entered into a technology transfer agreement with Manakoa Services Corporation.Manakoa Services Corporation has recently changed its name to TeslaVision Corporation.Mr. Katzaroff is an officer and a director of TeslaVision Corporation.TeslaVision Corporation is not a shell company but is not current in its reporting.Other than Mr. Katzaroff’s service as an officer of both corporations, there is no relationship between TeslaVision Corporation and Advanced Medical Isotope Corporation. On June 13, 2007, the Company acquired the assets of the life sciences business segment of Isonics Corporation (Isonics), a California corporation. Isonics is a non-related business of the Company and neither company owns stock in the other. The Company acquired the assets in exchange for $850,000 cash payment for the purpose of combining the assets into our business of marketing medical isotopes. The assets acquired consist of intellectual property, agreements with third party companies for purchase and marketing of isotopes, customer lists, and equipment located in Buffalo, New York. Intellectual property, agreements with third parties and customer lists are stated at the Companies estimation of fair market value at the time of acquisition. None of the acquired assets hold any ongoing liabilities or contractual obligations that would result in additional cash transactions required by the Company. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern. We are a development stage company that has a limited amount of revenue which has accumulated deficits since inception. If we cannot obtain sufficient funding, we may have to delay the implementation of our business strategy. General Description We are engaged in the production and distribution of medical isotopes and medical isotope technologies that are changing the practice of medicine andushering ina new era of improved patient care. Isotopes are a form of chemical element with the same atomic number as another element butwith a different atomic mass. Medical isotopes are used in molecular imaging, therapy, and nuclear medicine to diagnose, manage and treat diseases. Currently, more than 15 million nuclear medicine procedures are performed each year in the U.S. Approximately one-third of all patients admitted to U.S. hospitals undergo at least one medical procedure that employs the use of medical isotopes. We employ innovative production methods to offer a wide range of reliable, domestically produced medical isotopesas well asin vivo delivery systemsto aidmedical practitioners and medical researchers in the timely diagnosis and effective treatment of diseases such as cancer, heart disease, neurological disorders,and many other medical conditions. Our objective is to empower physicians, medical researchers, and ultimately, patients, by providing them with essential medical isotopes that, until now, have not been practical or economical to produce, in an effort to detect,manage,and cure human disease,and improve the lives of patients. 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Products We currently offer the following products Stable Isotopes: We currently offer worldwide distribution ofO-18 enriched water and a wide range of other stable isotopes.Our product line includes stable isotopes of the following elements: Antimony, Barium, Cadmium, Calcium, Cerium, Chromium, Copper, Dysprosium, Erbium, Europium, Gadolinium, Gallium, Germanium, Hafnium, Indium, Iron, Krypton, Lanthanum, Lead, Lutetium, Magnesium, Mercury, Molybdenum, Neodymium, Nickel, Osmium, Palladium, Platinum, Potassium, Rhenium, Rubidium, Ruthenium, Samarium, Selenium, Silicon, Silver, Strontium, Sulphur, Tellurium, Thallium, Tin, Titanium, Tungsten, Vanadium, Xenon, Ytterbium, Zinc, and Zirconium. Many of our products are used in connection with Positron Emission Tomography (“PET”).In cancer, changes in biochemistry occur before tumor mass forms. As a result, PET can often identify the presence of disease earlier than a test which looks for a tumor mass.Isotopes identified by PET include radiopharmaceutical Fluorodeoxyglucose (“FDG”), a sugar compound that is labeled with radioactive fluoride. Radio Pharmaceuticals: F-18 FDG: We currently offer regional distribution of F-18 FDG from our Kennewick, WA production facility.Other regional production facilities are planned throughout the U.S. and abroad, including Los Angeles, Oahu, Idaho and Montana. Radio Chemicals: F-18: We currently offer regional distribution of F-18from our Kennewick, WA production facility. Other regional production facilities are planned throughout the U.S. and abroad.This is the primary PET imaging isotope. It is used for medical and diagnostic purposes, such as cancer detection, heart imaging, and brain imaging. Strontium-82: Used as a myocardial imaging agent, early detection of coronary artery disease, PET imaging, blood flow tracers Germanium-68: It is used for study of thrombosis and atherosclerosis, PET imaging, detection of pancreatic cancer, and attenuation correction. Actinium-225: Used for advanced research in therapy of leukemia and other cancers. It holds great promise for treating HIV/AIDS, and we are negotiating with a foreign manufacturer to commence U.S. shipments. Generators: Strontium-82/Rubidium-82 generators: Used as a myocardial imaging agent, early detection of coronary artery disease, PET imaging, blood flow tracers. We have access via a foreign manufacturer. Germanium-68/Gallium-68 generators:It is used for study of thrombosis and atherosclerosis, PET imaging, detection of pancreatic cancer, and attenuation correction. We have access via a foreign manufacturer. Actinium-225/Bismuth-213 generators:Actinium-225 is the parent of Bismuth-213, an isotope which has been used in animal trials to kill human HIV virus.Bismuth-213 has been usedin human clinical trials for the treatment of Acute Myelogenous Leukemia (AML).We are negotiating with a foreign manufacturer for a new patented process to commence manufacturing in the U.S. 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Products -continued Within the next three years, we intend to offer the following isotopes: Carbon-11:Used in cancer diagnosis/staging. Radiotracer in PET scans to study normal/abnormal brain functions related to various drugaddictions and is also used to evaluate disease such as Alzheimer’s,epilepsy, Parkinson’s and heart disease. Cobalt-57:Used for gamma camera calibration. Also used as radiotracer inresearch and a source for X-ray fluorescence spectroscopy. Copper-64:PET scanning, planar imaging, SPECT imaging, dosimetrystudies, cerebral and myocardial blood flow. This isotope is used in stem cellresearch, and cancer treatments. Iodine-123:Used in brain, thyroid, kidney, and myocardial imaging, cerebralblood flow (ideal for imaging) and neurological disease(Alzheimer's). Molybdenum-99 / Technitium 99:It is the favored choice among medical professionals because its chemical properties allow it to be bonded to many different chemical materials, thus allowing use for a wide variety of diagnoses. Thallium-201:Used in clinical cardiology, heart imaging, myocardial perfusionstudies and cellular dosimetry. Iodine-124:This is a radiotracer primarily used in PET imaging and to create images of human thyroid. Other treatment uses include apoptosis, cancer biotherapy, glioma, heart disease, mediastinal micrometastases, and thyroid cancer. Indium-111: In-111 Chloride bulk solution for U.S. distribution. This radio chemical is used for infection imaging, cancer treatments, and tracer studies. Manufacturing The cornerstone equipment selected forour production center is a proton linear accelerator. Our proton linear accelerator is designed to replace large and demanding cyclotron systems for the production of positron emitting isotopes. Large amounts of fluorine-18, carbon-11, nitrogen-13, and oxygen-15 can be produced for synthesis into compounds used in oncology, cardiology, neurology, and molecular imaging. The radio-labeled glucose analog, FDG, can be synthesized and distributed for use in Positron Emission Tomography. Based on our experience in the industry, it is our belief that no other acceleratorin North Americahas sufficient flexibility to produce the full spectrum of PET imaging radioisotopes, as well as other high-demand isotopes, both short and long lived,for diagnostic and therapeutic applications. We are also engaged in a number of collaborative efforts with U.S. national laboratories and universities, along with several international teaming partners. These collaborative effort projects include complementary isotope manufacturing technologies as well as isotope devices.We have entered into agreements to produce isotopes in conjunction with the University of Missouri at Columbia, Pacific Northwest National Laboratory, operated by Batelle, and the University of Utah. These regional university centers will allow us to become a local supplier for the short-lived isotopes like Fluorine 18 as well as being a domestic supplier of several other isotopes in demand by the medical community. In January 2008, weentered intoa five-year agreement with Central Pharmaceutical Services, Inc. (“CRS”) for the joint production and marketing of Indium-111, an isotope used in specialized diagnostic imaging applications. CRS is an advanced biomedical research and development facility established by the State University of New York at Buffalo. By labeling In-111 to antibodies and peptides that transport it to specific parts of the body, physicians can image colorectal cancer, prostate cancer, and neuro-endocrine tumors. In-111 can also be used to radiolabel white blood cells, platelets and red blood cells for diagnostic purposes.The comprehensive agreement with CRS is designed to enable us to complement production capacity of a variety of high-value medical isotopes with our Kennewick, Wash. facility.Several other radio-chemicals are also under consideration for production in the near future at the Buffalo, N.Y. facility.The agreement with CRS allows for the initial product to be Indium-111, a radioisotope produced from the stable isotope cadmium-112. CRS will provide irradiation facilities as well as production expertise and chemical syntheses. 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Manufacturing - continued In May 2008, we entered into a research agreement with the University of Utah related to the use of brachytherapy seeds for cancer treatments.Pursuant to the research agreement, we will pay total project costs that will not exceed $45,150.We hope to work with the University of Utah to develop and manufacture cancer treatments using brachytherapy seeds. In June 2008, we entered into a research agreement with the University of Missouri related to the production of radio isotopes.Pursuant to the research agreement, we will pay total project costs that will not exceed $75,000.We also entered into a one year option agreement in June 2008, which was extended for another year in June 2009, with the University of Missouri.The option agreement gives us the option to enter into a licensing agreement to utilize certain intellectual property held by the University of Missouri for the production of medical, research, and industrial radioisotopes.If the University of Missouri’s intellectual property functions as early analysis have indicated, this production facility could be a manufacturing source of critical health care radio isotopes. Customers Our customers include a broad range of hospitals, universities, research centers and national laboratories, in addition to academic and government institutions.These customers are located in essentially all major U.S. and international markets.In July 2008, we began production of F-18 in our production facilities in Kennewick, Washington. The company is also working with United Pharmacy Partners Inc (UPPI). UPPI has a network of approximately 120 nuclear pharmacies within the United States. We have entered into an affiliation agreement with UPPI to provide to the UPPI network preferred prices and special terms and conditions for certain products that we anticipate to manufacture or re-sell during 2010 and 2011. Competitors The suppliers of radioisotopes for diagnosis, treatment, and research for a wide variety of diseases, in particular cancer, vary in size and product offerings.Competition is limited because there are many complications and regulatory hurdles, including licensing, government approvals and capital outlays associated with starting an isotope company.Many current competitors are international companies. Further, competition is limited as some competitors are closing their facilities or limiting their production. In November 2007, Canadian supplier MDS Nordion was forced to shut down its radioisotope production facility. At one time, the U.S. government was supposed to be the source of medical isotopes, but over the course of the last two decades, it has either closed or failed to adequately fund its production facilities. About 90% of all the non PET radioisotopes used in the United States are imported from two companies.Approximately half of these were imported directly from the now-defunct MDS Nordion plant and the other half supplied by Covidien (formerly Mallinkrodt).The remaining 10% that are produced in the United States are manufactured in a fragmented, piecemeal manner with companies producing a single isotope instead of a wide variety. Employees As ofJune 30, 2010, we had five full time employees. At any given time, we utilize eight to ten independentcontractors to assist with the company operations.We do not have a collective bargaining agreement with any of our employees and we believe our relations with our employees are good. 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Research and Development / Intellectual Property The Company had made a $75,000investment in 2007 for a patent license, good for the life of the patent due to expire in 2027, for the production of Actinium 225. The patent concerns methods and processes directed to the preparation of Actinium-225 and daughters having high radiochemical and radionuclidic purity.These isotopes may be used for the preparation of therapeutic radiopharmaceuticals such as those containing monoclonal antibodies, proteins, peptides, antisense, statin, natural products and hormones. Additionally, the alpha-emitting radionuclide Actinium-225 and its daughters may be used for both therapeutic and diagnostic purposes. The amortization of this patent was computed using the straight-line method over a three year estimated useful life. The Company made a $10,000 investment in 2010 for a patent license regarding its technology for the production of Mo-99. The amortization of this patent was computed using the straight-line method over a three year estimated useful life. Results of Operations The following table sets forth information from our statements of operations for the six months ended June 30, 2010 and 2009. Six Months Ended June 30, 2010 Six Months Ended June 30, 2009 Revenues $ $ Cost of goods sold Gross profit Operating expenses Operating loss ) ) Non-operating expenses - ) Interest expense ) ) Net income (loss) $ ) $ ) Details related to Revenues and Cost of Goods Sold for the six months ended June 30, 2010 and 2009. Six Months Ended June 30, 2010 Six Months Ended June 30, 2009 Revenues Consulting $ Stable Isotopes - $ F-18 Total Revenue $ $ Cost of Goods Sold Stable Isotopes $ - $ F-18 Total Cost of Goods Sold $ $ 17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Revenue Revenue was $202,663 for the six months ended June 30, 2010 and $140,142 for the six months ended June 30, 2009. During 2007 we began our stable isotope marketing program which was acquired through the purchase of the Life Science division of Isonics, Inc. During the six months ended June 30, 2009, we continued the stable isotope marketing program generating $33,007 revenues for that period compared to $0 for the six months ended June 30, 2010 revenues attributable to stable isotopes. The reason for the reduction in stable isotope sales has been due to the decrease in profitability of sales of stable isotopes. In July 2008 we established our linear accelerator production center and began the production and marketing of F-18 in August 2008, accounting for $115,800 of the total six months ended June 30, 2010 and for $102,337 of the total six months ended June 30, 2009 revenues. During the six months ended June 30, 2010 we began generating consulting revenue, which accounted for 42.8% of the total revenues for those six months. Cost of Goods Sold Cost of goods sold for the six months ended June 30, 2010 and 2009 was $29,938 and $51,098, respectively. The $29,938 cost of goods sold for the six months ended June 30, 2010, 14.8% of total revenues, was our costs for the F-18 production (consisting mostly of supplies). The $51,098 cost of goods sold for the six months ended June 30, 2009, 36.5% of total revenues consisted of costs for both the F-18 production (consisting mostly of supplies) and the sale of stable isotopes. The reason for the decrease in the cost of goods sold percentage from the six months ended June 30, 2009 to the six months ended June 30, 2010 was mostly due to the elimination of the sale of stable isotopes which has ceased to be as profitable as it had been in the past and for the increase in Consulting income which requires no cost of goods sold. Operating Expenses Operating expenses for the six months ended June 30, 2010 and 2009 was $1,644,024 and $1,241,239 respectively.The increase in operating expenses from 2009 to 2010 can be attributed largely to the increase in professional fees from $302,499 to $580,603, increase in payroll expenses from $207,957 to $345,125, increase in general and administrative expenses from $232,748 to $292,836 and a decrease in stock options granted from $211,272 to $137,886. Six Months Ended June 30, 2010 Six Months Ended June 30, 2009 Depreciation and amortization expense $ $ Professional fees Stock options granted Payroll expenses General and administrative expenses Sales and marketing expense $ $ Non-Operating Expense Non operating expense for the six months ended June 30, 2010 and 2009 was $0.00 and $573,344, respectively. The decrease in non-operating loss is due to an decrease in loss on settlement of debt ($606,945 for the six months ended June 30, 2009 versus $0 for the six months ended June 30, 2010). Net Loss Our net loss for the six months ended June 30, 2010 and 2009 was $1,876,012, and $2,105,864, respectively. 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued The following table sets forth information from our statements of operations for the three months ended June 30, 2010 and 2009. Three Months Ended June 30, 2010 Three Months Ended June 30, 2009 Revenues $ $ Cost of goods sold Gross profit Operating expenses Operating loss ) ) Non-operating expenses - Interest expense ) ) Net income (loss) $ ) $ ) Details related to Revenues and Cost of Goods Sold for the three months ended June 30, 2010 and 2009. Three Months Ended June 30, 2010 Three Months Ended June 30, 2009 Revenues Consulting $ Stable Isotopes - $ F-18 Total Revenue $ $ Cost of Goods Sold Stable Isotopes $ - $ F-18 Total Cost of Goods Sold $ $ 19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Revenue Revenue was $138,193 for the three months ended June 30, 2010 and $79,167 for the three months ended June 30, 2009. During 2007 we began our stable isotope marketing program which was acquired through the purchase of the Life Science division of Isonics, Inc. During the three months ended June 30, 2009, we continued the stable isotope marketing program generating $25,407 revenues for that period compared to $0 for the three months ended June 30, 2010 revenues attributable to stable isotopes. The reason for the reduction in stable isotope sales has been due to the decrease in profitability of sales of stable isotopes. In July 2008 we established our linear accelerator production center and began the production and marketing of F-18 in August 2008, accounting for $51,330 of the total three months ended June 30, 2010 and for $48,860 of the total three months ended June 30, 2009 revenues. During the three months ended June 30, 2010 we began generating consulting revenue, which accounted for 62.8% of the total revenues for those three months. Cost of Goods Sold Cost of goods sold for the three months ended June 30, 2010 and 2009 was $14,476 and $29,263, respectively. The $14,476 cost of goods sold for the three months ended June 30, 2010, 10.5% of total revenues, was our costs for the F-18 production (consisting mostly of supplies). The $29,263 cost of goods sold for the three months ended June 30, 2009, 37.0% of total revenues consisted of costs for both the F-18 production (consisting mostly of supplies) and the sale of stable isotopes. The reason for the decrease in the cost of goods sold percentage from the three months ended June 30, 2009 to the three months ended June 30, 2010 was mostly due to the elimination of the sale of stable isotopes which has ceased to be as profitable as it had been in the past and for the increase in Consulting income which requires no cost of goods sold. Operating Expenses Operating expenses for the three months ended June 30, 2010 and 2009 was $553,804 and $630,415 respectively.The decrease in operating expenses from 2009 to 2010 can be attributed largely to the cost of Stock Options Granted ($50,630 for the three months ended June 30, 2010 versus $124,036 for the three months ended June 30, 2009). Three Months Ended June 30, 2010 Three Months Ended June 30, 2009 Depreciation and amortization expense $ $ Professional fees Stock options granted Payroll expenses General and administrative expenses Sales and marketing expense $ $ Non-Operating Expense Non operating expense for the three months ended June 30, 2010 and 2009 was $213,415 and $164,854, respectively. The increase in non-operating loss is due to an decrease in gain on settlement of debt ($33,600 for the three months ended June 30, 2009 versus $0 for the three months ended June 30, 2010) and an increase in interest expense ($213,415 for the three months ended June 30, 2010 versus $198,454 for the three months ended June 30, 2009). Net Loss Our net loss for the three months ended June 30, 2010 and 2009 was $643,502, and $745,365, respectively. 20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Liquidity and Capital Resources At June 30, 2010, we had negative working capital of $4,860,346, as compared to $4,148,647 at December 31, 2009. During the six months ended June 30, 2010 we experienced negative cash flow from operations of $447,968, and we expended $46,678 for investing activities while adding $508,421 from financing activities.As of June 30, 2010, we had $0 commitments for capital expenditures. We have generated material operating losses since inception. We have incurred a net loss of $19,152,818 from inception through June 30, 2010, including a net loss of $643,502 for the three months ended June 30, 2010. We expect to continue to experience net operating losses. Historically, we have relied upon outside investor funds to maintain our operations and develop our business. We anticipate raising additional capital within the next twelve months from investors for working capital as well as business expansion and we can provide no assurance that additional investor funds will be available on terms acceptable to us. If we are unable to obtain additional financing to meet our working capital requirements, we may have to curtail our business. Based on the current cash run rate, approximately $1,000,000 will be needed to fund operations for an additional year. As disclosed in the risk factors, we are presently taking steps to raise additional funds to continue operations for the next 12 months and beyond.We will need to raise an additional $15,000,000 in the next year to develop three isotope manufacturing centers and complete our aggressive growth plans.We may, however, choose to modify our growth and operating plans to the extent of available funding, if any. The recent economic events, including the substantial decline in global capital markets, as well as the lack of liquidity in the capital markets, could impact our ability to obtain financing and our ability to execute our business plan. Although market conditions have deteriorated, we believe healthcare institutions will continue to purchase the medical solutions that we distribute. As a development stage company with modest sales from our inception, we are unable to determine the effect of the recent economic crises on our sales. Contractual Obligations (payments due by period) Contractual Obligation Total Payments Due Less than 1 Year 1-3 Years 3-5 Years More than 5 Years Capital Lease Obligation $ - Production center lease - - Corporate office lease - - - License agreement with Regents of the University of California 60,000 each year The capital lease obligations represent two lease agreements for $1,875,000 and $631,000, secured by equipment and personal guarantee of two of the major shareholders we obtained during September 2007. The purpose of the lease agreements is to acquire a Pulsar 10.5 PET Isotope Production System for a contracted amount of $1,875,000 plus ancillary equipment and facility for $631,000. For the six months ended June 30, 2010 and the year ended December 31, 2009, we had no long term liability reported on the financial statements due to the Company being out of compliance with the terms of the debt and therefore being subjected to the possibility of the entire loan being called due. The long term liability is related to two capital lease obligations we obtained in September 2007 that are secured by equipment and the personal guarantee of the two major shareholders. The lease allowed the company to acquire a Pulsar 7 PET Isotope Production System and ancillary equipment. 21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Critical Accounting Policies The Securities and Exchange Commission (“SEC”) defines “critical accounting policies” as those that require application of management's most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain and may change in subsequent periods. Not all of the accounting policies require management to make difficult, subjective or complex judgments or estimates. However, the following policies could be deemed to be critical within the SEC definition. Use of Estimates The preparation of financial statements in accordance with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Fixed Assets Fixed assets are carried at the lower of cost or net realizable value. Production equipment with a cost of $2,500 or greater and other fixed assets with a cost of $1,500 or greater are capitalized. Major betterments that extend the useful lives of assets are also capitalized. Normal maintenance and repairs are charged to expense as incurred. When assets are sold or otherwise disposed of, the cost and accumulated depreciation are removed from the accounts and any resulting gain or loss is recognized in operations. Depreciation is computed using the straight-line method over the following estimated useful lives.Leasehold improvements and capital lease assets are amortized over the shorter of the life of the lease or the estimated life of the asset. Management of the Company periodically reviews the net carrying value of all of its equipment on an asset by asset basis. These reviews consider the net realizable value of each asset, as measured in accordance with the preceding paragraph, to determine whether impairment in value has occurred, and the need for any asset impairment write-down.Although management has made its best estimate of the factors that affect the carrying value based on current conditions, it is reasonably possible that changes could occur which could adversely affect management’s estimate of net cash flows expected to be generated from its assets, and necessitate asset impairment write-downs. License Fees License fees are stated at cost, less accumulated amortization. Amortization of license fees is computed using the straight-line method over the estimated economic useful life of the assets.The Company periodically reviews the carrying values of patents and any impairments are recognized when the expected future operating cash flows to be derived from such assets are less than their carrying value. Intangible Assets Intangible assets resulted from the purchase, for cash, from Isonics Corporation, the rights to intellectual property related to the production of isotopes, customer lists, contracts and agreements with third party companies, and certain equipment. The Company allocated the purchase price to each of the assets based upon the Companies believe of the long term value of each of those assets and comparison to replacement cost, where that information was available. Intangible assets are stated at cost, less accumulated amortization. Amortization of intangible assets is computed using the straight-line method over the estimated economic useful life of the assets. The Company periodically reviews the carrying values of intangible assets and any impairments are recognized when the expected future operating cash flows to be derived from such assets are less than their carrying value. 22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Revenue Recognition The Company recognized revenue related to product sales when (i) persuasive evidence of the arrangement exists, (ii) shipment has occurred, (iii) the fee is fixed or determinable, and (iv) collectability is reasonably assured. Revenue for the three months ended June 30, 2010 was derived from the sales of Floride 18 produced with the Linear Accelerator Oxygen 18, which is used in the production of medical isotopes and from Consulting services provided. Revenue for the three months ended June 30, 2009 consisted of the sales of Oxygen 18 (Stable Isotopes) and Floride 18 and Consulting services. The Company recognizes revenue once an order has been received and shipped to the customer. Prepayments, if any, received from customers prior to the time products are shipped are recorded as deferred revenue. In these cases, when the related products are shipped, the amount recorded as deferred revenue is recognized as revenue. The Company does not accrue for sales returns and other allowances as it has not experienced any returns or other allowances. Research and Development Costs Research and developments costs, including salaries, research materials, administrative expenses and contractor fees, are charged to operations as incurred. The cost of equipment used in research and development activities which has alternative uses is capitalized as part of fixed assets and not treated as an expense in the period acquired. Depreciation of capitalized equipment used to perform research and development is classified as research and development expense in the year computed. Fair Value of Financial Instruments The carrying amounts of cash, receivables and accrued liabilities approximate fair value due to the short-term maturity of the instruments. Stock-Based Compensation The Company recognizes in the financial statements compensation related to all stock-based awards, including stock options, based on their estimated grant-date fair value. The Company has estimated expected forfeitures and is recognizing compensation expense only for those awards expected to vest. All compensation is recognized by the time the award vests. We account for equity instruments issued in exchange for the receipt of goods or services from non-employees. Costs are measured at the fair market value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable. The value of equity instruments issued for consideration other than employee services is determined on the earlier of the date on which there first exists a firm commitment for performance by the provider of goods or services or on the date performance is complete.The Company recognizes the fair value of the equity instruments issued that result in an asset or expense being recorded by the company, in the same period(s) and in the same manner, as if the Company has paid cash for the goods or services. Recently Issued Accounting Pronouncements On February 24, 2010, the FASB issued Accounting Standards Update (ASU) 2010-09, Amendments to Certain Recognition and Disclosure Requirements. The amendments to the FASB Accounting Standards Codification (TM) (ASC) 855, Subsequent Events, included in the ASU make a number of changes to the existing requirements of ASC 855. The amended guidance was effective on its issuance date, except that the use of the issued date by conduit bond obligors will be effective for interim or annual periods ending after June 15, 2010. As a result of the amendments, SEC filers that file financial statements after February 24, 2010 are not required to disclose the date through which subsequent events have been evaluated. Off-Balance Sheet Arrangements We do not have any off balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, and results of operations, liquidity or capital expenditures. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 4T. Controls and Procedures. Evaluation of Disclosure Controls and Procedures Based on an evaluation as of the date of the end of the period covered by report, our Chief Executive Officer and Chief Financial Officer, conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as required by Exchange Act Rule 13a-15.Based on that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as of the end of the period covered by this report to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified by the SEC’s rules and forms. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our Chief Executive Officer and our Chief Financial Officer, to allow timely decisions regarding required disclosure. Changes in Internal Control Over Financial Reporting There has been no change in our internal control over financial reporting that occurred during this current fiscal quarter (our second fiscal quarter of 2010) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. The term “internal control over financial reporting” is defined as a process designed by, or under the supervision of, the registrant’s principal executive and principal financial officers, or persons performing similar functions, and effected by the registrant’s board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: (a)Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the registrant; (b)Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the registrant are being made only in accordance with authorizations of management and directors of the registrant; and (c)Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the registrant’s assets that could have a material effect on the financial statements. 24 PART II Item 1. Legal Proceedings. We are not a party to any pending legal proceeding, nor are our properties the subject of any pending legal proceedings, that are not in the ordinary course of business or otherwise material to the financial condition of our business.None of our directors, officers or affiliates is involved in a proceeding adverse to our business or has a material interest adverse to our business. Item 1A. Risk Factors. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Common stock sale The Company issued no shares of common stock for cash during the three months ended June 30, 2010. Common stock issued for services and other The company issued 250,000 shares of common stock with a total fair market value of $62,500 during the three months ended June 30, 2010. The fair market value of the shares issued ranged from $0.15 to $0.40. The shares were issued for $62,500 in services. No underwriters were used. The securities were issued pursuant to an exemption from registration provided under Section 4(2) of the Securities Act of 1933. Common stock issued for convertible debt The Company issued 20,200 shares of its common stock and a convertible promissory note in the amount of $50,500 with interest payable at 10% per annum in 2010. The Note matures in April of 2011. The entire outstanding principal balance and any outstanding fees or interest is due and payable in full on the Maturity Date. At the option of the holder, the note and interest is convertible into the Company’s common stock at $0.40 per share. The value of the $50,500 debt plus the $0.40 fair market value of the 20,200 shares at the date of the agreement was prorated to arrive at the allocation of the original $50,500 debt and the value of the 20,200 shares and the beneficial conversion feature. The computation resulted in an allocation of $36,568 toward the debt and $6,966 to the shares and $6,966 to the beneficial conversion feature. The $6,966 value of the shares and the $6,966 value of the beneficial conversion feature are then amortized to interest over the twelve month life of the debt. Interest expense of $3,950 has been recognized in the accompanying financial statements for the six months ending June 30, 2010. No underwriters were used. The securities were issued pursuant to an exemption from registration provided under Section 4(2) of the Securities Act of 1933. The Company issued 22,880 shares of its common stock and a convertible promissory note in the amount of $57,200 with interest payable at 10% per annum in 2010. The Note matures in May of 2011. The entire outstanding principal balance and any outstanding fees or interest is due and payable in full on the Maturity Date. At the option of the holder, the note and interest is convertible into the Company’s common stock at $0.30 per share. The value of the $57,200 debt plus the $0.30 fair market value of the 22,880 shares at the date of the agreement was prorated to arrive at the allocation of the original $57,200 debt and the value of the 22,880 shares and the beneficial conversion feature. The computation resulted in an allocation of $44,942 toward the debt and $6,129 to the shares and $6,129 to the beneficial conversion feature. The $6,129 value of the shares and the $6,129 value of the beneficial conversion feature are then amortized to interest over the twelve month life of the debt. Interest expense of $2,247 has been recognized in the accompanying financial statements for the six months ending June 30, 2010. No underwriters were used. The securities were issued pursuant to an exemption from registration provided under Section 4(2) of the Securities Act of 1933. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. - continued The Company issued 40,000 shares of its common stock and a convertible promissory note in the amount of $100,000 with interest payable at 10% per annum in 2010. The Note matures in June of 2011. The entire outstanding principal balance and any outstanding fees or interest is due and payable in full on the Maturity Date. At the option of the holder, the note and interest is convertible into the Company’s common stock at $0.18 per share. The value of the $100,000 debt plus the $0.18 fair market value of the 40,000 shares at the date of the agreement was prorated to arrive at the allocation of the original $100,000 debt and the value of the 40,000 shares and the beneficial conversion feature. The computation resulted in an allocation of $86,568 toward the debt and $6,716 to the shares and $6,716 to the beneficial conversion feature. The $6,716 value of the shares and the $6,716 value of the beneficial conversion feature are then amortized to interest over the twelve month life of the debt. Interest expense of $900 has been recognized in the accompanying financial statements for the six months ending June 30, 2010. No underwriters were used. The securities were issued pursuant to an exemption from registration provided under Section 4(2) of the Securities Act of 1933. Item 3. Defaults Upon Senior Securities. Not applicable. Item 5. Other Information. Not applicable. Item 6. Exhibits. (a) Exhibits Number Description CEO certification pursuant to Section 302 ofThe Sarbanes – Oxley Act of 2002 CFO certification pursuant to Section 302 ofThe Sarbanes – Oxley Act of 2002 CEO and CFO certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCED MEDICAL ISOTOPE CORPORATION Date: August 16, 2010 By: /s/ James C. Katzaroff Name: James C. Katzaroff Title: Chairman and Chief Executive Officer 26
